Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Although there might have been sufficient ground for permitting defendant to withdraw the concession on a timely motion for that relief, and without passing on the importance of the change in the record, we think plaintiff is entitled to have, the appeal heard upon the record exactly as it was before the trial court when the judgment was rendered. Blaekmar, P. J., Mills, Putnam, Kelly and Jayeox, JJ., concur.